     Case 2:15-cv-00646-KJM-DMC Document 160 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KIMBERLY R. OLSON,                                  No. 2:15-CV-0646-KJM-DMC
12                      Plaintiff,
13          v.                                           ORDER
14   HORNBROOK COMMUNITY
     SERVICES DISTRICT, et al.,
15
                        Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to Eastern

19   District of California Local Rule 230(c), the hearing scheduled for December 9, 2020, at 10:00

20   a.m., before the undersigned in Redding, California, on Defendants’ amended motions to dismiss

21   and strike, ECF Nos. 153 and 154, is hereby taken off calendar because Plaintiff has not filed an

22   opposition to the motions. These, and all other pending motions, are submitted on the record and

23   briefs without oral argument or further briefing.

24                  IT IS SO ORDERED.

25

26   Dated: November 30, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
     Case 2:15-cv-00646-KJM-DMC Document 160 Filed 12/01/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
